Exhibit 10.5

 

[g65431kyi001.jpg]

 

September 9, 2014

 

Phil Worboys

 

Dear Phil:

 

Theravance Biopharma US, Inc. (the “Company” or “Theravance Biopharma US”) is
pleased to offer you the exempt position of Vice President DMPK, reporting to
Rick Winningham.  The Company is a wholly-owned Delaware operating subsidiary of
Theravance Biopharma, Inc.

 

Your salary on an annualized basis will be $314,871. You will be eligible to
receive an annual discretionary bonus of up to 30% of your annual salary in 2014
(and each calendar year thereafter), based on the Company’s performance against
its annual goals and a review of your individual performance.  You must be an
active employee in good standing at the time the bonus is paid in order to
receive the bonus.  The Company’s bonus percentage targets may change from
time-to-time at the sole discretion of the Board of Directors.

 

Subject to the approval by the appropriate committee of the Theravance
Biopharma, Inc. Board of Directors, you will be granted an option to purchase
55,000 ordinary shares of Theravance Biopharma, Inc. at a per share purchase
price equal to the fair market value of one Theravance Biopharma, Inc. ordinary
share on the date of grant, which will be the fifth trading day following your
employment start date.  The vesting and exercise details of your option grant
will be set forth in your option paperwork, but in general your option will vest
monthly over the first four years of your employment, with a one year “cliff”
provision that prevents it from being exercised before the first anniversary of
your employment start date. The option granted to you will be contingent on your
execution of Theravance Biopharma, Inc.’s standard form of option agreement and
will be subject to all of the terms and conditions contained in the Theravance
Biopharma, Inc. 2013 Equity Incentive Plan.

 

Theravance Biopharma US provides a comprehensive company-paid benefits package
that begins on your first day of employment.  Benefits are provided by
Theravance Biopharma US to you and your dependents at a minimal cost.  Included
are medical, vision and dental coverage, life insurance, long-term disability
insurance and a flexible spending plan.  Additionally, we offer a 401(k) plan
and an Employee Stock Purchase Plan.  Additional information will be provided at
New Employee Orientation shortly after you begin employment.  You will receive
credit under Theravance Biopharma US’ vacation policy for your years of service
at Theravance, Inc. By accepting employment with Theravance Biopharma, you
expressly agree to roll over your current balance of accrued but unused vacation
to your employment with Theravance Biopharma US (in which case the accrued
vacation would be immediately available following your transition to the new
entity).  You will be eligible to accrue additional vacation days consistent
with Theravance Biopharma US’ Employee Handbook with the same accrual schedule
and maximum levels of accrual at Theravance.  The Company will also provide you
with the additional benefit set forth on Exhibit A.

 

As a condition of employment, you will be provided a copy of our Company
Handbook and will be expected to acknowledge and abide by our policies.  You
will also be required to accept and abide by the terms of our Proprietary
Information and Inventions Agreement.  In addition, you will be required to
present documents establishing your legal right to work in the United States as
required by the government’s Form I-9.

 

--------------------------------------------------------------------------------


 

While we hope that your employment with the Company will be mutually
satisfactory, employment with Theravance Biopharma US is for no specific period
of time.  As a result, either you or the Company are free to terminate your
employment relationship at any time for any reason, with or without cause.  This
is the full and complete agreement between us on this term.  Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures to which you will be subject, may change from
time-to-time, the “at-will” nature of your employment may only be changed in an
express writing signed by you and the Company’s Chief Executive Officer.

 

This offer will expire on September 30, 2014 and is also contingent upon your
starting employment with the Company no later than October 1, 2014.  We look
forward to determining a mutually convenient start date as soon as possible.

 

There are two copies of this letter enclosed; if all of the foregoing is
satisfactory, please sign and date each copy, and return one copy to me, saving
the other copy for yourself.

 

We are very excited about the possibility of you joining our team and becoming a
part of our company!

 

If you have any questions, please don’t hesitate to contact me at 650-808-6000. 
We look forward to your favorable response.

 

 

Sincerely,

 

 

 

/s/ Dennis Driver

 

 

 

Dennis Driver

 

Vice President HR

 

 

Foregoing terms and conditions hereby accepted:

 

 

Signed:

/s/ P. Worboys

 

 

 

 

Date:

16 Sept. 2014

 

 

 

Start Date: 1 Oct. 2014

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Theravance Change in Control Gross-Up Payment

 

Applicability

 

In the event that (i) Theravance, Inc. (“Theravance”) is subject to a “Change in
Control” (as defined in the Theravance, Inc. Amended and Restated Change in
Control Severance Plan as filed with the SEC on August 7, 2008, provided such
transaction or occurrence also constitutes a “change in control event” under
Treasury Regulation 1.409A-3(a)(5)) while you are employed by the Company and
(ii) you are a “disqualified individual” of Theravance for purposes of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) with
respect to such Change in Control, then you will be eligible to receive a
gross-up payment from the Company on the terms set forth on this Exhibit A.

 

Gross-Up Payment

 

If it is determined that any payment or distribution of any type to or for your
benefit made by Theravance, by any of its affiliates, by any person who acquires
ownership or effective control of Theravance or ownership of a substantial
portion of Theravance’s assets (within the meaning of Section 280G of the Code)
or by any affiliate of any such person (the “Total Payments”) would be subject
to the excise tax imposed by Section 4999 of the Code or any interest or
penalties with respect to such excise tax (such excise tax, together with any
such interest or penalties, are collectively referred to as the “Excise Tax”),
then the Company shall pay you an amount (a “Gross-Up Payment”) equal to the
amount that shall fund your payment of any Excise Tax on the Total Payments as
well as all income taxes imposed on the Gross-Up Payment, any Excise Tax imposed
on the Gross-Up Payment and any interest or penalties imposed with respect to
taxes on the Gross-Up Payment or any Excise Tax.

 

In the event Theravance or an acquirer of Theravance notifies you that you are
or may be subject to Excise Tax, you must notify the Company’s Chief Financial
Officer in writing within 10 days.  In addition, in order to receive the
Gross-Up Payment described on this Exhibit A, you must provide appropriate
supporting documentation of the amount of Excise Tax.  The determination of the
amount of the Gross-Up Payment will be made by an independent accounting firm
selected by the Company (the “Accounting Firm”), which will provide its
determination, together with supporting calculations, both to the Company and to
you.   If a Gross-Up Payment is determined to be payable, it shall be paid by
the Company as soon as reasonably practicable thereafter but in any event by
March 15th of the calendar year following the calendar year in which the Change
in Control occurs.

 

Underpayments and Overpayments.

 

As a result of uncertainty in the application of section 4999 of the Code, it is
possible that Gross-Up Payments not made by the Company should have been made
(“Underpayments”) or that Gross-Up Payments will have been made by the Company
which should not have been made (“Overpayments”).  In either event you must
promptly provide appropriate supporting documentation to the Company and the
Accounting Firm, and the Accounting Firm shall determine the amount of the
Underpayment or Overpayment that has occurred.  In the case of an Underpayment,
the amount of such Underpayment shall promptly be paid by the Company to or for
your benefit.  In the case of an Overpayment, you shall, at the direction and
expense of the Company, take such steps as are reasonably necessary (including
the filing of returns and claims for refund), follow reasonable instructions
from, and procedures established by, the Company and otherwise reasonably
cooperate with the Company to correct such Overpayment; provided, however, that
(i) you shall in no event be obligated to return to the Company an amount
greater than the net after-tax portion of the Overpayment that you have retained
or have recovered as a refund from the applicable taxing authorities and
(ii) this provision shall be interpreted in a manner consistent with the intent
of this section, which is to make you whole, on an after-tax basis, for the
application of the Excise Tax, it being understood that the correction of an
Overpayment may result in you repaying to the Company an amount which is less
than the Overpayment.

 

--------------------------------------------------------------------------------